DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 11/15/2021 has been entered.
Disposition of claims: 
Claims 3-4 and 6-8 has been canceled.
Claims 1-2, 5, and 9-20 are pending.
Claims 1, 5, 12, and 18 have been amended.
The amendments to claim 1 have overcome the rejections of claims 1-2, 5, 9-11, and 13-20 under 35 U.S.C. 112(a) set forth in the last Office Action. The rejections have been withdrawn.
The amendments to claim 1 regarding the limitations of alkyl, alkenyl, and alkynyl substitution groups have overcome the rejections of claims 1-2, 5, 9-11, and 13-20 under 35 U.S.C. 112(b) set forth in the last Office Action. The rejections have been withdrawn.
The amendments to claim 1 regarding the limitation of R13
The amendments to claim 5 regarding the limitations of R1 and R2 and the limitations of Q1 to Q3 and Q31 to Q33 have overcome the rejection of claim 5 under 35 U.S.C. 112(b) set forth in the last Office Action. The rejection has been withdrawn.
The amendments to claim 18 have overcome the rejection of claim 18 under 35 U.S.C. 112(b) set forth in the last Office Action. The rejection has been withdrawn.
The amendments to claims 1 and 12 have overcome:
the rejections of claims 1-2, 5, 9-11, 13-17, and 19-20 under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (“Rational Design of Charge-Neutral, Near-Infrared-Emitting Osmium(II) Complexes and OLED Fabrication”, Adv. Funct. Mater. 2009, vol. 19, page 2639-2647, hereafter Lee), as evidenced by the Merriam-Webster dictionary (Definition of “apparatus”; https://www.merriam-webster.com/dictionary/apparatus; the webpage screen shot is included in this office action), 
the rejections of claims 1-2, 5, 9-10, 13, 15-17, and 19-20 under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al. (“Red electrophosphorescence from osmium complexes”, Appl. Phys. Letts. 2002, vol. 80, page 713-715, hereafter Jiang), as evidenced by the Merriam-Webster dictionary (Definition of “apparatus”; https://www.merriam-webster.com/dictionary/apparatus; the webpage screen shot is included in this office action), and 
the rejections of claim 12 under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (“Room-temperature NIR phosphorescence of new iridium (III) complexes with ligands derived from benzoquinoxaline”, Can. J. Chem. 2006, vol. 84, page 309-318, hereafter Chen) set forth in the last Office Action. 
The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments see the second paragraph of page 26 through the first paragraph of page 29 of the reply filed 11/15/2021 regarding the rejections of claims 1-2, 5, 9-11, 13-17, and 19-20 under 35 U.S.C. 102(a)(1) by Lee/Merriam-Webster dictionary, the rejections of claims 1-2, 5, 9-10, 13, 15-17, and 19-20 under 35 U.S.C. 102(a)(1) by Jiang/Merriam-Webster dictionary, and the rejections of claim 12 under 35 U.S.C. 102(a)(1) by Chen set forth in the Office Action of 08/16/2021 have been considered. 
Those rejections have been withdrawn rendering these arguments moot.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Treadway et al. (“Long-Lived Near-Infrared MLCT Emitters”, Inorg. Chem. 2001, vol. 40, page 4508-4509, hereafter Treadway).
Regarding claims 1, 5, and 9-10, Treadway discloses a compound [Os(bpy)2(dpb)](PF6)2
The cationic part of the compound (i.e. Os2+(bpy)2(dpb) as shown below) has identical structure as Applicant’s Formula 1. 

    PNG
    media_image1.png
    330
    633
    media_image1.png
    Greyscale

It is noted that the instant claim 1 does not require the metal M of Formula 1 to be charge neutral. Under the broadest reasonable interpretation (BRI) in light of specification, the metal center of the organometallic complex of Treadway (Os2+) reads on the limitation of the metal M of Applicant’s Formula 2.
The organometallic compound of Treadway (Os2+(bpy)2(dpb)) reads on all the limitations of Formula 1 of instant claim 1, wherein M is osmium (Os2+); L1 is Formula 2 (dpb); n1 is 1; L2 is an organic ligand (bpy); n2 is 2; the sum of n1 and n2 is 3; X1 in Formula 2 is N; ring A2 in Formula 2 is a nitrogen-containing condensed ring i) which has two or more N atoms as ring-forming atoms, and ii) in which three or more cyclic groups are condensed to one another; ring A1 in Formula 2 is a pyridine group; R1 is hydrogen; R2 is a substituted or unsubstituted C1-C60 heteroaryl group (pyridine); a1 is 0; a2 is 1, meeting all the limitations of claims 1, 5, and 9-10. 

Claim Rejections - 35 USC § 102 / 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or , in the alternative, under 35 U.S.C. 103 as obvious over Treadway et al. (“Long-Lived Near-Infrared MLCT Emitters”, Inorg. Chem. 2001, vol. 40, page 4508-4509).
Regarding claim 2, the organometallic compound of Treadway (Os2+(bpy)2
Treadway teaches the claimed invention above but fail to teach the organometallic compound of Treadway is a near-infrared (NIR) light-emitting compound having a maximum emission wavelength of about 650 nm or more. It is reasonable to presume that the organometallic compound of Treadway is a near-infrared (NIR) light-emitting compound having a maximum emission wavelength of about 650 nm or more.
Support for said presumption is found in the use of like materials which result in the claimed property. 
Treadway teaches that [Os(bpy)2(dpb)](PF6)2 has a maximum emission wavelength of 1130 nm (entry 6 in Table 1).
It is known in the art that the emission wavelength of [Os(bpy)2(dpb)](PF6)2 is mostly determined by the metal center, Os2+ and the chelating ligands of bpy and dpb, not the anion PF6-such that the emission wavelength of Os2+(bpy)2(dpb) is substantially similar as the emission wavelength of  [Os(bpy)2(dpb)](PF6)2.
Thus, the organometallic compound of Treadway is a near-infrared (NIR) light-emitting compound has a maximum emission wavelength of about 650 nm or more, meeting all the limitations of claim 2.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Compound 2 disclosed by Shi et al. is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).

Claim Rejections - 35 USC § 103
Claims 10-11 are rejected under 35 U.S.C. 103 as obvious over Treadway et al. (“Long-Lived Near-Infrared MLCT Emitters”, Inorg. Chem. 2001, vol. 40, page 4508-4509) in view of Boudreault et al. (US 2015/0001472 A1, hereafter Boudreault ‘472).
Regarding claims 10-11, the organometallic compound of Treadway (Os2+(bpy)2(dpb)) reads on all the features of claim 1 as outlined above.
The ancillary ligand L2 of the compound of Treadway (i.e. ligand bpy) does not read on the limitation of claim 11.
Boudreault ‘472 discloses an organometallic compound comprising an ancillary ligand represented Formula I of Boudreault ‘472 ([015]). 
Boudreault ‘472 teaches that incorporation of the ancillary ligand of Boudreault ‘472 narrow the emission spectrum, decrease evaporation temperature, and improve the device efficiency ([017]).
Boudreault ‘472 exemplifies an ancillary ligand LA1 ([041]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified organometallic compound of Treadway (Os2+(bpy)2(dpb)) by substituting the ancillary ligand bpy with ligand LA1 of Boudreault ‘472 based on the teaching of Boudreault ‘472.
The motivation of doing so would have been to provide the organometallic complex with narrow emission spectrum and decreased evaporation temperature, based on the teaching of Boudreault ‘472.
The modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Both bpy and A1 of Boudreault ‘472 are known ancillary ligand. The substitution of known ancillary ligands would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). 
The resultant organometallic compound is Os(LA1)2(dpb), wherein L2 (LA1 of Boudreault ‘472) has identical structure as Formula 3-1 of claim 10, wherein Y21 and Y22 are each O; T21 is *-C(R21)=C(R22)-C(R23)=*; R21 and R23 are each 1-ethylpropyl; and R22 is hydrogen, meeting all the limitations of claims 11.

Claims 1-2, 5, 9-11, 13, and 15-20 are rejected under 35 U.S.C. 103 as obvious over Boudreault et al. (US provisional application 62/419,620, hereafter Boudreault ‘620) as evidenced by Kawabe et al. (US 2019/0280216 A1, hereafter Kawabe) and the Merriam-Webster dictionary (Definition of “apparatus”; https://www.merriam-webster.com/dictionary/apparatus; the webpage screen shot is included in this office action).
Regarding claims 1, 5, and 9-11, Boudreault ‘620 discloses a compound comprising a ligand LA of Formulas I (claim 1) as shown below.

    PNG
    media_image2.png
    314
    723
    media_image2.png
    Greyscale

In Formula I of Boudreault '620, ring A is a 5- or 6-membered carbocyclic or heterocyclic ring; R is fused to ring B and has Formula II wherein the wave lines indicate bonds to ring B; ring D is fused to ring C; ring D can be a 5- or 6-membered carbocyclic or heterocyclic ring; R1 is mono to maximum possible number of substitution; R2-R4 can be mono to maximum possible number of substitution or no substitution; X1-X8 can be C or N; at least two adjacent X1-X4 are C and fused to ring C; at least two adjacent R5-R8 are C and fused to ring D; R2-R4 can be each independently hydrogen, alkyl, aryl, heteroaryl, and combination thereof; any two adjacent R2-R4 cannot join to form into a ring; R1 can be alkyl, aryl, heteroaryl, and combination thereof; at least one R1 is selected from the group consisting of alkyl, cycloalkyl, partially fluorinated variants thereof, partially or fully deuterated variants thereof, and combinations thereof; LA is coordinated to a metal M; and M can be Os (claims 1 and 2).
Boudreault '620 discloses a ligand LA110 as an example of the ligand LA (claims 5 and 16).
Boudreault '620 exemplifies Compound Ir(LA110)2(LC1) (claim 25).

    PNG
    media_image3.png
    246
    652
    media_image3.png
    Greyscale

Boudreault '620 does not exemplify a specific compound wherein the metal M of Formula 1 of Boudreault '620 is Os; however, Boudreault '620 does teach that the metal M can be Os (claim 2).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound Ir(LA110)2(LC1) of Boudreault '620 by substituting the central metal Ir with Os, as taught by Boudreault '620.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both Ir and Os are alternative options of the central metal M of Formula I of Boudreault '620 (claim 2). Substitution of Ir with Os would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The central metal Os is one of finite number of exemplified metal center of the compounds of Boudreault '620. The selection of Os would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides Modified compound of Boudreault '620 as shown below.

    PNG
    media_image4.png
    243
    663
    media_image4.png
    Greyscale

The Modified compound of Boudreault '620 has identical structure of Applicant’s organometallic compound of claim 1, wherein M is osmium; L1 is Formula 2; n1 is 2; L2 is an organic ligand (acetylacetone); n2 is 1; the sum of n1 and n2 is 3; X1 in Formula 2 is C; ring A2 1 in Formula 2 is a benzene group; R1 and R2 can be each hydrogen or an unsubstituted C1-C60 alkyl group (methyl); a1 is 2; a2 is 0, meeting all the limitations of claims 1, 5, and 9-11.
Regarding claim 2, the Modified compound of Boudreault '620 reads on all the features of claims 1, 5, and 9-11, as outlined above.
The Modified compound of Boudreault '620 reads on the claimed limitations above but fails to teach that the Modified compound of Boudreault '620 is a near-infrared (NIR) light-emitting compound having a maximum emission wavelength of about 650 nm or more.
It is reasonable to presume that the Modified compound of Boudreault '620 is a near-infrared (NIR) light-emitting compound having a maximum emission wavelength of about 650 nm or more.
Support for said presumption is found in the use of like materials which result in the claimed property.
The instant specification discloses that the organometallic compound represented by Formula 1 can be a near-infrared (NIR) light-emitting compound having a maximum emission wavelength of about 650 nm or more ([036]).
The Modified compound of Boudreault '620 has identical structure as the organometallic compound required in the instant claims 1, 5, and 9-11, as outlined above. Furthermore, the Modified compound of Boudreault '620 has substantially similar structure as Applicant’s exemplary compound 19 ([118]). 
Both compounds share identical structural features such as the metal atom of osmium, oxidation state of the metal atom, 5-membered metallacyclic structure including the osmium 
Thus, the Modified compound of Boudreault '620 is a near-infrared (NIR) light-emitting compound having a maximum emission wavelength of about 650 nm or more, meeting all the limitations of claim 2.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once Miyata as modified by Lee product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
Regarding claims 13, 15, and 17-20, the Modified compound of Boudreault '620 reads on all the features of claim 1 as outlined above.
Boudreault '620 does not exemplifies a specific organic light emitting device comprising the Modified compound of Boudreault '620.
However, Boudreault '620 discloses an organic light emitting device comprising an anode, an organic layer comprising a compound having a ligand LA of Formula I of Boudreault '620, and a cathode (claim 27).
Boudreault '620 teaches that the organic layer of the device is an emissive layer and the compound of Boudreault '620 can be an emissive dopant (claim 29) with a host compound as shown below (claim 32).

    PNG
    media_image5.png
    183
    491
    media_image5.png
    Greyscale
 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Modified compound of Boudreault '620 by using the compound as the emission layer dopant together with the Host compound of Boudreault '620 to make the emission layer of the organic light emitting device of Boudreault '620, as taught by Boudreault '620.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The Modified compound of Boudreault '620 is within the scope of the compounds of Boudreault '620 represented by complex comprising the ligand LA
The modification provides the Modified organic light emitting device of Boudreault '620 comprising an anode, an emission layer comprising the Modified compound of Boudreault '620 as the emissive dopant and the Host compound of Boudreault '620 as the host, and a cathode, meeting all the limitations of claims 13, 15, and 17.
The Host compound of Boudreault '620 reads on the claimed limitations above but fails to teach that the compound has a HOMO energy level in a range of about 4.0 eV to about 6.0 eV, a LUMO energy level in a range of about 1.0 eV to about 3.0 eV, and a triplet energy level greater than about 1.5 eV.
It is reasonable to presume that the Host compound of Boudreault '620 has a HOMO energy level in a range of about 4.0 eV to about 6.0 eV, a LUMO energy level in a range of about 1.0 eV to about 3.0 eV, and a triplet energy level greater than about 1.5 eV.
Support for said presumption is found in the use of like materials which result in the claimed property.
The Compound 501a of Kawabe has identical structure as the Host compound of Boudreault '620.
Kawabe evidences that the Compound 501a (Table 5 of page 20) has a HOMO energy level in a range of about 4.0 eV to about 6.0 eV, a LUMO energy level in a range of about 1.0 eV to about 3.0 eV, and a triplet energy level greater than about 1.5 eV.
It is noted that claimed values of the HOMO and LUMO energy levels of the instant claim are interpreted as the magnitude of the energy difference between the HOMO (or LUMO) energy level and the reference level which is the vacuum level. Provided that HOMO and LUMO levels are lower than the reference level, the negative sign of the HOMO and LUMO energy 
Thus, the Host compound of Boudreault '620 has a HOMO energy level in a range of about 4.0 eV to about 6.0 eV, a LUMO energy level in a range of about 1.0 eV to about 3.0 eV, and a triplet energy level greater than about 1.5 eV.
The Modified organic light emitting device of Boudreault '620 as evidenced by Kawabe meets all the limitations of claim 18.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once Miyata as modified by Lee product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
In claims 19-20, Applicant claims an apparatus. 
An apparatus is defined by “a set of materials or equipment designed for a particular use” in the Merriam-Webster dictionary (https://www.merriam-webster.com/dictionary/apparatus; the webpage screen shot is attached to this office action).
The Modified light emitting device of Boudreault '620 is a light-emitting apparatus and an electronic apparatus, because 1) the device comprises electronic materials and is operated using electrons, 2) the device emits light, and 3) the device comprises a set of materials or equipment (electrodes and light-emitting materials) designed for a particular use (illuminating light), meeting all the limitations of claims 19-20.
Regarding claim 16
The Modified organic light emitting device of Boudreault '620 comprises an anode, an emission layer comprising the Modified compound of Boudreault '620 as the emissive dopant and the Host compound of Boudreault '620 as the host, and a cathode.
The Modified organic light emitting device of Boudreault '620 reads on the claimed limitations above but fails to teach that the Modified compound of Boudreault '620 in the emission layer of the Modified organic light emitting device of Boudreault '620 serves as a phosphorescent dopant such that phosphorescence is emitted from the emission layer; or the organometallic compound in the emission layer serves as a delayed fluorescent dopant such that delayed fluorescence is emitted from the emission layer.
It is reasonable to presume that the Modified compound of Boudreault '620 in the emission layer of the Modified organic light emitting device of Boudreault '620 serves as a phosphorescent dopant such that phosphorescence is emitted from the emission layer; or the organometallic compound in the emission layer serves as a delayed fluorescent dopant such that delayed fluorescence is emitted from the emission layer.
Support for said presumption is found in the use of like materials which result in the claimed property.
The instant disclosure states the organometallic compound of the instant invention included in the emission layer can serve as a phosphorescent dopant so that phosphorescence can be emitted from the emission layer ([136], [245] in the instant specification; and original claim 16).
The Modified compound of Boudreault '620 has identical structure as the organometallic compound claimed in the instant claims 1, 5, and 9-11, as outlined above. The Modified organic 
Furthermore, the Modified compound of Boudreault '620 has substantially similar structure as Applicant’s exemplary compound 19 ([118]). Both compounds share identical structural features such as the metal atom of osmium, oxidation state of the metal atom, 5-membered metallacyclic structure including the osmium atom (i.e. the pentagonal ring structure including Os-C-C-C-N), the benzoquinazoline structure, the kind of ancillary ligand of acetylacetone, and the stoichiometric ratio of the phenyl benzoquinazoline ligand to the ancillary ligand; therefore, the optoelectronic properties of both compounds are expected to be substantially similar.
Thus, the Modified compound of Boudreault '620 in the emission layer of the Modified organic light emitting device of Boudreault '620 serves as a phosphorescent dopant such that phosphorescence is emitted from the emission layer; or the organometallic compound in the emission layer serves as a delayed fluorescent dopant such that delayed fluorescence is emitted from the emission layer, meeting all the limitations of claim 16.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once Miyata as modified by Lee product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Claim 14 is rejected under 35 U.S.C. 103 as obvious over Boudreault et al. (US provisional application 62/419,620) as applied to claims 1-2, 5, 9-11, 13, and 15-20 above, further in view of Fujiwara et al. (US 2018/0287091 A1, hereafter Fujiwara) and Kim et al. (US 2015/0318490 A1, hereafter Kim).
Regarding claim 14, the Modified organic light emitting device of Boudreault '620 reads on all the features of claim 13 as outlined above.
The Modified organic light emitting device of Boudreault '620 comprises an anode, an emission layer comprising the Modified compound of Boudreault '620 as the emissive dopant and the Host compound of Boudreault '620 as the host, and a cathode.
The Modified organic light emitting device of Boudreault '620 does not include a hole injection layer and an electron injection layer.
Kim discloses the structure of an organic light emitting device comprising a first electrode, an organic layer, and a second electrode (Fig. 1; [089]), wherein the organic layer can include a hole transport region, an emission layer (EML), and an electron transport region ([094]).
Kim discloses that the hole transport region can include a hole transport layer (HTL in [097], [101]) and the electron transport region can include an electron transport layer (ETL in [225]).
Fujiwara discloses an organic light emitting device comprising an anode (first electrode, layer 13), an organic EL layer (layer 15), and a cathode (second electrode, layer 16), wherein the organic EL layer comprises a hole transport layer, an emission layer, and an electron transport layer (Fig. 1; [025], [028]).
Fujiwara teaches the hole transport layer is a layer that has a function of improving the efficiency of hole transport to the light emission layer ([030]), and the electron transport layer is 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the modified organic light emitting device of Boudreault '620 by incorporating a hole transport layer between the anode and the emission layer and an electron transport layer between the cathode and the emission layer, based on the teaching of Kim and Fujiwara.
The motivation of doing so would have been to provide the organic light emitting device with improved efficiency of hole and electron transports to the emission layer from the anode and the cathode, respectively. 
The structure of an organic light emitting device comprising an anode, a hole transport layer, an emission layer, an electron transport layer, and a cathode is known in the art as evidenced by Kim and Fujiwara. The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides the organic light emitting device of Boudreault '620 in view of Kim and Fujiwara comprising an anode, a hole transport layer, an emission layer comprising the Modified compound of Boudreault '620 as the emissive dopant and the Host compound of Boudreault '620 as the host, an electron transport layer, and a cathode, wherein the hole transport layer is a hole transport region; the electron transport layer is an electron transport region, meeting all the limitations of claim 14.

Claims 1-2, 5, 9-13, and 15-20 are rejected under 35 U.S.C. 103 as obvious over Boudreault et al. (US provisional application 62/501,906, hereafter Boudreault ‘906) in view of Ho et al. (“Red to near-infrared organometallic phosphorescent dyes for OLED applications”, J. Organometallic Chem. 2014, vol 751, page 261-285, hereafter Ho) and Edkins et al. (“Syntheses, Structures, and Comparison of the Photophysical Properties of Cyclometalated Iridium Complexes Containing the Isomeric 1- and 2‑(2′-pyridyl)pyrene Ligands”, Inorg. Chem. 2013, vol. 52, page 9842-9860, hereafter Edkins) as evidenced by Kawabe et al. (US 2019/0280216 A1) and the Merriam-Webster dictionary (Definition of “apparatus”; https://www.merriam-webster.com/dictionary/apparatus; the webpage screen shot is included in this office action).
Regarding claims 1, 5, and 9-12, Boudreault ‘906 discloses a compound having a formula M(LA)x(LB)y(LC)z, wherein the ligand LA has following structure (claims 1 and 18; hereafter the following ligand is called “Ligand LA of claim 18”).

    PNG
    media_image6.png
    336
    440
    media_image6.png
    Greyscale

In the formula, M can be a metal having an atomic weight greater than 40; x is 1, 2, or 3; y is 0, 1, or 2; z is 0, 1, or 2; R2 can be alkyl, alkenyl, or a combination of alkyl and alkenyl; R3-4 can be hydrogen, alkyl, alkenyl, or a combination of alkyl and alkenyl; any plurality of R2, R3, and R4 are optionally joined or fused into a ring (claims 1 and 18).
Boudreault ‘906 exemplifies Os as the metal M of the compound (claim 2)
Boudreault ‘906 exemplifies a heteroleptic complex wherein LC is the ligand LC1, acetylacetone (acac); x is 2; y is 0; and z is 1 (claim 23).
Boudreault does not exemplify a specific compound of M(LA)x(LB)y(LC)z wherein M is Os; x is 2; y is 0; z is 1; ligand LA is the Ligand LA of claim 18 (shown above), and ligand LC is acac; however, Boudreault does teach that M can be Os; x can be 2; y can be 0; z can be 1; and LC can be acac (claims 1, 2, and 23).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound of Boudreault ‘906 having formula of M(LA)x(LB)y(LC)z by substituting M with Os; x with 2; y with 0; z with 1; LA with the Ligand LA of claim 18, and LC with acac, as taught by Boudreault ‘906.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). M being Os; x being 2; y being 0, z being 1; LA being the Ligand LA of claim 18, and LC being acac would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Each selection of Os at position M; integer 2 at position x; integer 0 at position y; integer 1 at position z; the Ligand LA of claim 18 at position LA, and ligand acac at position LC of formula M(LA)x(LB)y(LC)z would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to 
The modification provides Modified compound of Boudreault ‘906 having structure of Os(LA)2(acac).
Boudreault ‘906 does not disclose a specific ligand having a fused benzene at position R3 such that the top part of the Ligand LA of claim 18 is 2-methylbenzoquinoxaline; however, Boudreault ‘906 does teach that R3 of the Ligand LA of claim 18 can be alkenyl (vinyl); plurality of R3 are optionally joined or fused into a ring (claims 1 and 18).
Ho discloses organometallic compounds used as near-infrared (NIR) emitters in the organic light emitting devices (page 280, column 1, section 4 “Near-infrared (NIR) emitters”).
Ho teaches that a fused aromatic ring provides increased effective conjugation length such that the complex having the fused aromatic ring exhibits an unexpectedly large red shift in wavelength to the NIR region (page 280, column 1, lines 20-25 under section 4 “Near-infrared (NIR) emitters”).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Modified compound of Boudreault ‘906 by adding a fused benzene ring at the positions 6 and 7 of the 2-methylquinoxaline structure of the ligand to form 2-methylbenzoquinoxaline, based on the teaching of Boudreault ‘906 and Ho. 
The motivation for doing so would have been to increase effective conjugation length such that the complex can exhibit unexpectedly large red shift in wavelength to the NIR region, as taught by Ho.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Substitution 3 groups at positions 6 and 7 of the 2-methylquinoxaline with each vinyl group and join those vinyl groups to form a fused benzene ring would have been one of options to choose at position R3 of the ligand LA disclosed by Boudreault ‘906. Thus, the substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Selection of forming a fused ring at R3 position of LA would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce an organic light-emitting device.
The modification provides Compound of Boudreault ‘906 as modified by Ho.

    PNG
    media_image7.png
    395
    668
    media_image7.png
    Greyscale

Boudreault ‘906 does not disclose a specific ligand having a fused naphthalene at positions R2 and R4 such that the bottom part of the ligand becomes pyrene; however, Boudreault ‘906 does teach that each R2 and R4 can be alkenyl; plurality of R2 and R4
Edkins discloses an organometallic compound having pyrene structure at the bottom part of the ligand (“2-pypyrH” and “Ir(2-pypyr)2(acac)” in Scheme 1).
Edkins teaches that pyrene is a polycyclic aromatic hydrocarbon exhibiting interesting photophysical properties such as a long fluorescence lifetime, excimer emission, and a high PLQY (page 9842, column 2, lines 3-8).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound of Boudreault ‘906 as modified by Ho by adding a fused naphthalene rings at R2 and R4 positions to form pyrene, based on the teaching of Boudreault ‘906 and Edkins. 
The motivation for doing so would have been to provide the compound with interesting photophysical properties such as a long fluorescence lifetime, excimer emission, and a high PLQY, based on the teaching of Edkins.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Substitution of R2 and R4 groups with each alkenyl group and join those alkenyl groups to form a fused naphthalene ring would have been one options to choose at positions R2 and R4 of the ligand LA disclosed by Boudreault ‘906. Thus, the substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Selection of forming a fused ring at R2 and R4 positions of LA
The modification provides Compound of Boudreault ‘906 as modified by Ho and Edkins.

    PNG
    media_image8.png
    419
    642
    media_image8.png
    Greyscale

The compound of Boudreault ‘906 as modified by Ho and Edkins has identical structure of Applicant’s organometallic compound of claim 1, wherein M is osmium; L1 is Formula 2; n1 is 2; L2 is an organic ligand (acetylacetone); n2 is 1; the sum of n1 and n2 is 3; X1 in Formula 2 is C; ring A2 in Formula 2 is a nitrogen-containing condensed ring i) which has two or more N atoms as ring-forming atoms, and ii) in which three or more cyclic groups are condensed to one another; ring A1 in Formula 2 is a pyrene group; R1 and R2 can be each hydrogen or an unsubstituted C1-C60 alkyl group (methyl); a1 is 0; a2 is 1, meeting all the limitations of claims 1, 5, and 9-11.
The compound of Boudreault ‘906 as modified by Ho and Edkins has identical structure as Compound 26 of claim 12.
Regarding claim 2, the Compound of Boudreault ‘906 as modified by Ho and Edkins reads on all the features of claims 1, 5, and 9-12, as outlined above.
The Compound of Boudreault ‘906 as modified by Ho and Edkins reads on the claimed limitations above but fails to teach that the Compound of Boudreault ‘906 as modified by Ho and 
It is reasonable to presume that the Compound of Boudreault ‘906 as modified by Ho and Edkins is a near-infrared (NIR) light-emitting compound having a maximum emission wavelength of about 650 nm or more.
Support for said presumption is found in the use of like materials which result in the claimed property.
The instant specification discloses that the organometallic compound represented by Formula 1 can be a near-infrared (NIR) light-emitting compound having a maximum emission wavelength of about 650 nm or more ([036]).
The Compound of Boudreault ‘906 as modified by Ho and Edkins has identical structure as the organometallic compound required in the instant claims 1, 5, and 9-12, as outlined above. Furthermore, the Compound of Boudreault ‘906 as modified by Ho and Edkins has identical structure as Applicant’s exemplary compound 26 ([118]). 
Thus, the Compound of Boudreault ‘906 as modified by Ho and Edkins is a near-infrared (NIR) light-emitting compound having a maximum emission wavelength of about 650 nm or more, meeting all the limitations of claim 2.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once Miyata as modified by Lee product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
Regarding claims 13, 15, and 17-20, the Compound of Boudreault ‘906 as modified by Ho and Edkins reads on all the features of claim1 as outlined above.
Boudreault ‘906 does not exemplifies a specific organic light emitting device comprising the Compound of Boudreault ‘906 as modified by Ho and Edkins.
However, Boudreault ‘906 discloses an organic light emitting device comprising an anode, an organic layer comprising a compound having a ligand LA of Formula I of Boudreault ‘906, and a cathode (claim 24).
Boudreault ‘906 teaches that the organic layer of the device is an emissive layer and the compound of Boudreault can be an emissive dopant (claim 25) with a host compound as shown below (claim 28).

    PNG
    media_image9.png
    183
    489
    media_image9.png
    Greyscale
 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound of Boudreault ‘906 as modified by Ho and Edkins by using the compound as the emission layer dopant together with the Host compound of Boudreault ‘906 to make the emission layer of the organic light emitting device of Boudreault, as taught by Boudreault ‘906.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The Compound of Boudreault ‘906 as modified by Ho and Edkins is within the scope of the compounds of Boudreault represented by complex comprising the ligand LA of Boudreault (claim 24). 
The modification provides the Organic light emitting device of Boudreault ‘906 as modified by Ho and Edkins comprising an anode, an emission layer comprising the Compound of Boudreault ‘906 as modified by Ho and Edkins as the emissive dopant and the Host compound of Boudreault ‘906 as the host, and a cathode, meeting all the limitations of claims 13, 15, and 17.
The Host compound of Boudreault ‘906 reads on the claimed limitations above but fails to teach that the compound has a HOMO energy level in a range of about 4.0 eV to about 6.0 eV, a LUMO energy level in a range of about 1.0 eV to about 3.0 eV, and a triplet energy level greater than about 1.5 eV.
It is reasonable to presume that the Host compound of Boudreault ‘906 has a HOMO energy level in a range of about 4.0 eV to about 6.0 eV, a LUMO energy level in a range of about 1.0 eV to about 3.0 eV, and a triplet energy level greater than about 1.5 eV.
Support for said presumption is found in the use of like materials which result in the claimed property.
The Compound 501a of Kawabe has identical structure as the Host compound of Boudreault ‘906.
Kawabe evidences that the Compound 501a (Table 5 of page 20) has a HOMO energy level in a range of about 4.0 eV to about 6.0 eV, a LUMO energy level in a range of about 1.0 eV to about 3.0 eV, and a triplet energy level greater than about 1.5 eV.
It is noted that claimed values of the HOMO and LUMO energy levels of the instant claim are interpreted as the magnitude of the energy difference between the HOMO (or LUMO) energy level and the reference level which is the vacuum level. Provided that HOMO and LUMO levels are lower than the reference level, the negative sign of the HOMO and LUMO energy values in Kawabe are ignored, and the magnitude of energy difference between the HOMO (or LUMO) state and the vacuum level is considered. 
Thus, the Host compound of Boudreault ‘906 has a HOMO energy level in a range of about 4.0 eV to about 6.0 eV, a LUMO energy level in a range of about 1.0 eV to about 3.0 eV, and a triplet energy level greater than about 1.5 eV.
The Organic light emitting device of Boudreault ‘906 as modified by Ho and Edkins as evidenced by Kawabe meets all the limitations of claim 18.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once Miyata as modified by Lee product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
In claims 19-20, Applicant claims an apparatus. 
An apparatus is defined by “a set of materials or equipment designed for a particular use” in the Merriam-Webster dictionary (https://www.merriam-webster.com/dictionary/apparatus; the webpage screen shot is attached to this office action).
The Modified light emitting device of Boudreault ‘906 is a light-emitting apparatus and an electronic apparatus, because 1) the device comprises electronic materials and is operated using electrons, 2) the device emits light, and 3) the device comprises a set of materials or equipment (electrodes and light-emitting materials) designed for a particular use (illuminating light), meeting all the limitations of claims 19-20.
Regarding claim 16, the Organic light emitting device of Boudreault ‘906 as modified by Ho and Edkins reads on all the features of claim 13 as outlined above.
The Organic light emitting device of Boudreault ‘906 as modified by Ho and Edkins comprises an anode, an emission layer comprising the Compound of Boudreault ‘906 as modified by Ho and Edkins as the emissive dopant and the Host compound of Boudreault ‘906 as the host, and a cathode.
The Organic light emitting device of Boudreault ‘906 as modified by Ho and Edkins reads on the claimed limitations above but fails to teach that the Compound of Boudreault ‘906 as modified by Ho and Edkins in the emission layer of the Organic light emitting device of Boudreault ‘906 as modified by Ho and Edkins serves as a phosphorescent dopant such that phosphorescence is emitted from the emission layer; or the organometallic compound in the emission layer serves as a delayed fluorescent dopant such that delayed fluorescence is emitted from the emission layer.
It is reasonable to presume that the Compound of Boudreault ‘906 as modified by Ho and Edkins in the emission layer of the Organic light emitting device of Boudreault ‘906 as modified by Ho and Edkins serves as a phosphorescent dopant such that phosphorescence is emitted from the emission layer; or the organometallic compound in the emission layer serves as a delayed fluorescent dopant such that delayed fluorescence is emitted from the emission layer.
Support for said presumption is found in the use of like materials which result in the claimed property.
The instant disclosure states the organometallic compound of the instant invention included in the emission layer can serve as a phosphorescent dopant so that phosphorescence can be emitted from the emission layer ([136], [245] in the instant specification; and original claim 16).
The Compound of Boudreault ‘906 as modified by Ho and Edkins has identical structure as the organometallic compound claimed in the instant claims 1, 5, and 9-12, as outlined above. Furthermore, the Compound of Boudreault ‘906 as modified by Ho and Edkins has identical structure as Applicant’s exemplary compound 26 ([118]). The Organic light emitting device of Boudreault ‘906 as modified by Ho and Edkins has identical structure as the device claimed in the instant claims 13, 15, and 17-20, as outlined above.
Thus, the Compound of Boudreault ‘906 as modified by Ho and Edkins in the emission layer of the Organic light emitting device of Boudreault ‘906 as modified by Ho and Edkins serves as a phosphorescent dopant such that phosphorescence is emitted from the emission layer; or the organometallic compound in the emission layer serves as a delayed fluorescent dopant such that delayed fluorescence is emitted from the emission layer, meeting all the limitations of claim 16
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once Miyata as modified by Lee product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Claim 14 is rejected under 35 U.S.C. 103 as obvious over Boudreault et al. (US provisional application 62/501,906) in view of Ho et al. (“Red to near-infrared organometallic phosphorescent dyes for OLED applications”, J. Organometallic Chem. 2014, vol 751, page 261-285) and Edkins et al. (“Syntheses, Structures, and Comparison of the Photophysical Properties of Cyclometalated Iridium Complexes Containing the Isomeric 1- and 2‑(2′-pyridyl)pyrene Ligands”, Inorg. Chem. 2013, vol. 52, page 9842-9860) as evidenced by Kawabe et al. (US 2019/0280216 A1) and the Merriam-Webster dictionary (Definition of “apparatus”; https://www.merriam-webster.com/dictionary/apparatus; the webpage screen shot is included in this office action) as applied to claims 1-2, 5, 9-13, and 15-20 above, further in view of Fujiwara et al. (US 2018/0287091 A1) and Kim et al. (US 2015/0318490 A1).
Regarding claim 14, the Organic light emitting device of Boudreault ‘906 as modified by Ho and Edkins reads on all the features of claim 13 as outlined above.
The Organic light emitting device of Boudreault ‘906 as modified by Ho and Edkins comprises an anode, an emission layer comprising the Compound of Boudreault ‘906 as modified by Ho and Edkins as the emissive dopant and the Host compound of Boudreault ‘906 as the host, and a cathode.
The Organic light emitting device of Boudreault ‘906 as modified by Ho and Edkins does not include a hole injection layer and an electron injection layer.
Kim discloses the structure of an organic light emitting device comprising a first electrode, an organic layer, and a second electrode (Fig. 1; [089]), wherein the organic layer can include a hole transport region, an emission layer (EML), and an electron transport region ([094]).
Kim discloses that the hole transport region can include a hole transport layer (HTL in [097], [101]) and the electron transport region can include an electron transport layer (ETL in [225]).
Fujiwara discloses an organic light emitting device comprising an anode (first electrode, layer 13), an organic EL layer (layer 15), and a cathode (second electrode, layer 16), wherein the organic EL layer comprises a hole transport layer, an emission layer, and an electron transport layer (Fig. 1; [025], [028]).
Fujiwara teaches the hole transport layer is a layer that has a function of improving the efficiency of hole transport to the light emission layer ([030]), and the electron transport layer is a layer that has a function of improving the efficiency of electron transport to the light emission layer ([032]). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Organic light emitting device of Boudreault ‘906 as modified by Ho and Edkins by incorporating a hole transport layer between the anode and the emission layer and an electron transport layer between the cathode and the emission layer, based on the teaching of Kim and Fujiwara.
The motivation of doing so would have been to provide the organic light emitting device with improved efficiency of hole and electron transports to the emission layer from the anode and the cathode, respectively. 
The structure of an organic light emitting device comprising an anode, a hole transport layer, an emission layer, an electron transport layer, and a cathode is known in the art as evidenced by Kim and Fujiwara. The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides the organic light emitting device of Boudreault ‘906 as modified by Ho, Edkins, Kim, and Fujiwara comprising an anode, a hole transport layer, an emission layer comprising the Compound of Boudreault ‘906 as modified by Ho and Edkins as the emissive dopant and the Host compound of Boudreault ‘906 as the host, an electron transport layer, and a cathode, wherein the hole transport layer is a hole transport region; the electron transport layer is an electron transport region, meeting all the limitations of claim 14.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786